Detailed Action
Claims 1-4, 7-11, 14-18 and 24-29 are pending. 
Claims 1-4, 7-11, 14-18 and 24-29 are rejected.
Claims 5-6, 12-13 and 19-23 have been canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 7-8, 10, 14-15, 17 and 24-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafar Haadi Jafarian et al (Multi-dimensional Host Identity Anonymization for Defeating Skilled Attackers published on 24 October 2016) Jafar hereinafter.
As per claim 1, Jafar discloses a method for processing a service request, comprising: -	sending a query request for querying a domain name of a server to a Domain Name Server (DNS) (Jafar,  Fig 2 step 1, wherein a user sends a query request requesting the IP address of the domain x.org); -	receiving a query response returned according to the query request, wherein the query response carries a first identifier of an Identification Gateway (IDGW) (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); -	sending a service request to the IDGW according to the first identifier (Jafar,  Fig 2 step , wherein the service request is used for the IDGW to convert the first identifier into a second identifier of the server and forward the service request to the server according to the second identifier (Jafar,  Fig 2 step 4-5, wherein the IDGW (Network address and port translator) converts the IPt to IPx and forwards the request to the x.org server having the IPx address); and -	receiving a service response message returned from the server in response to the service request (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As pre claim 2, claim 1 is incorporated and Jafar discloses wherein the query request carries the domain name of the server to be queried and an IP address of a client (Jafar,  Fig 2 step 1, wherein a user sends a query request (DNS) including the domain x.org and by inherence also includes the IP address pf the user/client); 

As pre claim 3, claim 2 is incorporated and Jafar discloses wherein the step of sending the query request for querying the domain name of the server to the DNS comprises: -	sending the query request to the DNS, wherein the query request is used for the DNS to select an IDGW according to the domain name of the server in a random or alternate manner, forward the query request to the selected IDGW so that the IDGW selects the first identifier from a first identifier pool and establishes a mapping relationship among the IP address of the client, the first identifier and the second identifier, and receive the first identifier selected by the IDGW; or -	sending the query request to the DNS (Jafar,  Fig 2 step 1, wherein a user sends a query , wherein the query request is used for the DNS to select an IDGW and the first identifier (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator)), establish a mapping relationship among the IP address of the client, the first identifier and the second identifier (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server ), and send the mapping relationship to the selected IDGW (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server);


As per claim 7, Jafar discloses a method for processing a service request, comprising: -	receiving a query request for querying a domain name of a server sent from a client (Jafar,  Fig 2 step 1, wherein a user sends a query request requesting the IP address of the domain x.org); -	returning a query response to the client according to the query request wherein the query response carries a first identifier of an Identification Gateway (IDGW) (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); -	the first identifier is used for the client to send a service request to the IDGW (Jafar,  Fig 2 step 4, wherein the user sends a request using the IPt), the service request is used for the IDGW to convert the first identifier into a second identifier of the server and forward the service request to the server according to the second identifier (Jafar,  Fig 2 step 4-5, wherein the IDGW (Network address and port translator) converts the IPt to IPx and forwards the request to the x.org server having the IPx address); and -	forward a service response message returned from the server in response to the service request to the client (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As pre claim 8, claim 7 is incorporated and Jafar discloses wherein the query request carries the domain name of the server to be queried and an IP address of a client (Jafar,  Fig 2 step 1, wherein a user sends a query request (DNS) including the domain x.org and by inherence also includes the IP address pf the user/client); 

As pre claim 10, claim 8 is incorporated and Jafar discloses wherein the step of returning the query response to the client according to the query request comprises: -	selecting an IDGW and the first identifier (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator)); -	establishing a mapping relationship among the IP address of the client, the first identifier and the second identifier(Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server ), and send the mapping relationship to the selected IDGW (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the ; and -	returning the query response to the client (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As per claim 14, Jafar discloses a method for processing a service request, comprising: -	receiving a query request for querying a domain name of a server (Jafar,  Fig 2 step 1, wherein a user sends a query request requesting the IP address of the domain x.org); and -	returning a query response to a Domain Name Server (DNS) or a client according to the query request, wherein the query response carries a first identifier of an Identification Gateway (IDGW) (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); -	receiving a service request sent from the client according to the first identifier (Jafar,  Fig 2 step 4, wherein the user sends a request using the IPt);-	 converting the first identifier into a second identifier of the server, and forwarding the service request to the server according to the second identifier (Jafar,  Fig 2 step 4-5, wherein the IDGW (Network address and port translator) converts the IPt to IPx and forwards the request to the x.org server having the IPx address); and -	forwarding a service response message returned from the server in response to the service request to the client (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server).

As pre claim 15, claim 14 is incorporated and Jafar discloses wherein the query request carries an IP address of the client and one of: a domain name of a server to be queried; the second identifier corresponding to the domain name of the server to be queried; and the domain name of the server to be queried and the second identifier corresponding to the domain name of the server to be queried (Jafar,  Fig 2 step 1, wherein a user sends a query request (DNS) including the domain x.org and by inherence also includes the IP address pf the user/client); 

Claim 17 is rejected under the same rationale as claims 3 and 10. 
Claims 24-29 are the storage mediums and electronic devices corresponding to the method claims 1, 7 and 14 are therefore rejected under the same rationale as claims 1, 7 and 14. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103(a) as being anticipated by Jafar Haadi Jafarian et al (Multi-dimensional Host Identity Anonymization for Defeating Skilled Attackers published on 24 October 2016) Jafar hereinafter in view of Jafar Haadi Jafarian et al (An Effective Address Mutation Approach for Disrupting Reconnaissance Attacks published on 12 December 2015) Jafar2 hereinafter.
wherein the step of sending the query request for querying the domain name of the server to the DNS comprises: -	sending the query request to the DNS (Jafar,  Fig 2 step 1, wherein a user sends a query request requesting the IP address of the domain x.org), wherein the query request is used for the DNS to select an IDGW according to the domain name of the server (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator));-	receiving a response message returned from the DNS, wherein the response message is used for indicating that the query request is sent to the IDGW (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) receives a response from the DNS which forwards the request to the IDGW);  -	redirecting the query request to the IDGW according to the response message (Jafar,  Fig 2 step 2, wherein the request is forwarded to the IDGW (Network address and port translator)) wherein the query request is used for the IDGW to  establish a mapping relationship among the IP address of the client, the first identifier and the second identifier (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server). Jafar does not explicitly disclose that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool. However, Jafar2 discloses that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool (Jafar2, page 1 (2562) last paragraph – page 2 (2563) line 24, wherein RHM mutates IP addresses of network hosts randomly and frequently, in order to make them untraceable. RHM keeps the actual IP addresses (referred to as rIP) of hosts 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Jafar with Jafar2 such that IP address of the gateway is randomly selected from a list of unused IP dresses because this would have provided a way to improve the security of the system by making the network hosts untraceable.

As pre claim 9, claim 8 is incorporated and Jafar discloses wherein the step of returning the query response to the client according to the query request comprises: -	selecting the IDGW according to the domain name of the server (Jafar,  Fig 2 step 2, wherein the DNS selects the IDGW (Network address and port translator));-	forwarding the query request to the selected IDGW (Jafar,  Fig 2 step 2, wherein the request is forwarded to the IDGW (Network address and port translator)) wherein the query request is used for the IDGW to  establish a mapping relationship among the IP address of the client, the first identifier and the second identifier (Jafar,  Fig 2 step 2, wherein the IDGW (Network address and port translator) maps/relates the IP address of the user, the IPt address (the first identifier) and the IPx address (the second identifier) since it is able to forward requests and responses between the user the DNS and x.org server);- 	receiving the first identifier selected by the IDGW (Jafar,  Fig 2 step 2-3, wherein the user receives the response from the DNS including IPt which is the first identifier of the IDGW (Network address and port translator)); and -	returning the query response to the client (Jafar,  Fig 2 step 6-7, wherein the user receives the response from the x.org server). Jafar does not explicitly disclose that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool. However, Jafar2 discloses that the selecting of the IDGW is in a random or alternate manner and to select the first identifier from a first identifier pool (Jafar2, page 1 (2562) last paragraph – page 2 (2563) line 24, wherein RHM mutates IP addresses of network hosts randomly and frequently, in order to make them untraceable. RHM keeps the actual IP addresses (referred to as rIP) of hosts unchanged. Instead, it creates routable short-lived ephemeral IP addresses (eIP) that are chosen from the unused ranges of the network). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Jafar with Jafar2 such that IP address of the gateway is randomly selected from a list of unused IP dresses because this would have provided a way to improve the security of the system by making the network hosts untraceable.

Claim 11 is rejected under the same rationale as claim 4. 
Claims 16 and 18 are rejected under the same rationale as claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454